DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered.
Applicant’s arguments with regards to the rejection of claim 7 under 35 USC 112 are not persuasive.  Applicant’s argument points to Fig. 1C as support of the claimed configuration that “each fluid ejector of the fluidic die comprises a fluid feed hole to accept fluid from and return fluid to a same one of the fluid channels of the fluid channel layer.”  As stated in the previous rejection, however, neither Fig. 1C nor the remainder of Applicant’s disclosure teaches or suggests “a fluid feed hole to accept fluid from and return fluid to a same one of the fluid channels.”  To be clear, Applicant’s disclosure is silent as to “a fluid feed hole” that is able to both “accept fluid from and return fluid to” a single fluid channel.  In contrast, Applicant discloses separate feed and return holes.
In light of the above, Applicant’s arguments are not persuasive.  The rejection of claim 7 is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (US 6880926 B2) in view of Cowger (US 6343857 B1).
Regarding claim 12:
Childs et al. disclose a fluid flow structure comprising:
a fluid channel layer (layer of substrate 40 comprising first opening 44) comprising at least one fluid channel (Fig. 3), including a first fluid channel (first opening 44), defined along a length of the fluid flow structure (Fig. 3) in fluid communication with an array of fluid ejectors (arrays 341, 342) also arranged along the length of the fluid flow structure (Fig. 3);
an interposer layer (layer of substrate 40 comprising second openings 45) coupled to the fluid channel layer (Fig. 3), the interposer layer comprising:
	a plurality of inlet ports (45/451) defined in the interposer layer (Figs. 3, 5) to fluidically couple the first fluid channel to a fluid source (Fig. 5); and
	a plurality of outlet ports (45/452) defined in the interposer layer (Figs. 3, 5) to fludically coupled fluid that is output from the same first fluid channel to the fluid source (Fig. 5).
Childs et al. do not expressly disclose that such a configuration reduces a heat gradient from developing along a length of the first fluid channel.
	However, Cowger discloses a fluid flow structure that performs circulation so that head is evenly distributed allowing the entire array to operate at the same temperature (col. 1, lines 41-46).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Childs et al.’s fluid flow structure so as to circulate to evenly distribute the heat, as taught by Cowger, and thus prevent a heat gradient from developing along the length of the first fluid channel.
Regarding claim 13:
	Childs et al.’s modified structure comprises all the limitations of claim 12, and Childs et al. also disclose that the fluid flow structure comprises a carrier substrate (manifold 50) coupled to the interposer layer (Fig. 5), the carrier substrate comprising a number of apertures (of fluid passages 52, 56) defined therein corresponding to the inlet ports and outlet ports (Fig. 5).
Regarding claim 14:
	Childs et al.’s modified structure comprises all the limitations of claim 12, and Childs et al. also disclose that the plurality of inlet ports and outlet ports defined in the interposer layer are spaced apart (Figs. 3, 5).
	Childs et al.’s modified structure does not expressly disclose that the inlet ports and outlet ports are spaced at a 3.8 mm pitch.
	However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, F.2d 272, 270 USPQ 215 (CCPA 1980).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. as modified by Cowger et al., as applied to claim 12 above, and further in view of Chen et al. (US 2016/0001551 A1).
Regarding claim 15:
	Childs et al.’s modified structure comprises all the limitations of claim 12, but does not expressly disclose a configuration in which the fluid channel layer and the interposer layer are at least partially overmolded within a moldable material.
	However, Chen et al. disclose a fluid flow structure that avoids costs associated with prior die slotting processes in which a substrate (110) is at least partially overmolded within a moldable material (Fig. 2); and
	Childs et al. also disclose that the fluid channel layer and the interposer layer are formed in a substrate (40: Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to overmold the substrate in Childs et al.’s modified structure, so as to avoid excessive costs in forming fluid feed structures.

Allowable Subject Matter
Claims 1-6, 8, and 16-20 are allowed.
Claims 1-6, 8, and 16-20 are allowable because the prior art of record does not disclose or make obvious a fluidic die comprising a configuration in which “along a first fluid channel in the fluid channel layer, the interposer layer comprises both inlet and output ports communicating with the first fluid channel; and a number of internal pumps to provide micro-recirculation of the 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853